ORDER

PER CURIAM.
Defendant Eric A. Pritchett filed a motion for post-conviction relief pursuant to Missouri Supreme Court Rule 24.035 alleging ineffective assistance of counsel. The motion court denied Pritchett’s motion without an evidentiary hearing. We affirm the motion court’s denial.
No error of law appears. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, *293setting forth the reasons for this order pursuant to Rule 84.16(b).